    Case 2:19-cv-08094-GW-E Document 36 Filed 02/20/20 Page 1 of 8 Page ID #:611


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-8094-GW-Ex                                               Date      February 20, 2020
 Title             Raul James Barboza, et al. v. Flowers Foods, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                           Terri A. Hourigan
                 Deputy Clerk                         Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                 Peter S. Rukin, by telephone                                  Jared L. Palmer
 PROCEEDINGS:                DEFENDANTS' MOTION TO STAY THIS ACTION PENDING THE
                             RESOLUTION OF WHETHER THE "ABC" TEST APPLIES
                             RETROACTIVELY AND WHETHER THE FAAAA PREEMPTS THE
                             "ABC" TEST [18]


Court and counsel confer. The tentative circulated and attached hereto, is adopted as the Court’s final
ruling. Defendants’ Motion is GRANTED.

The Court sets a status conference for July 9, 2020 at 8:30 a.m., with a joint status report to be filed by
noon on July 7, 2020. The Court stays this matter until July 9, 2020.




                                                                                                    :     02
                                                                Initials of Preparer   JG
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:19-cv-08094-GW-E Document 36 Filed 02/20/20 Page 2 of 8 Page ID #:612



Raul James Barboza et al v. Flowers Foods, Inc. et al; Case No. 2:19-cv-08094-GW-(Ex)
Tentative Ruling on Motion to Stay



I.     Background
       Plaintiffs Raul James Barboza, Manuel Marquez, Francis Reaport, Matthew Blehm, Larry
Lundvall, Edward Smith, Gary Hayes, Michael Martinson, and Gabriel Fierro sue Defendants
Flower Foods, Inc. (“Flower Foods”), Flowers Baking Co. of Modesto LLC (“Modesto Flowers”),
and Flowers Baking Co. of Henderson LLC (“Henderson Flowers”) for: (1) reimbursement of
business expenses, under Cal. Labor Code § 2802; (2) unlawful deductions from wages, under Cal.
Labor Code §§ 221, 223, 400-10; (3) failure to provide off-duty meal periods, under Cal. Labor
Code §§ 226.7, 512; (4) failure to authorize and permit paid rest periods, under Cal. Labor Code
§§ 226.7, 1194; (5) failure to furnish accurate wage statements, under Cal. Labor Code §§ 226,
226.3; (6) California unpaid overtime compensation, under Cal. Labor Code §§ 410, 1194, et seq.,
and IWC Wage Order No. 1; and (7) violations of the Unfair Competition Law (“UCL”), Cal.
Business & Professions Code §§ 17200-09. See generally Complaint, Docket No. 1-1.
       Plaintiffs allege the following: Plaintiffs are all residents of California who served as
bakery distributor drivers and delivery drivers for Flowers. See id. ¶¶ 9-17. Barboza, Marquez,
Blehm, Hayes, and Fierro began working for Defendants through employment placements with
ABM and were treated as W-2 employees for tax purposes. See id. Subsequently, all Plaintiffs
entered into Distributor Agreements with Flowers Baking Co. of California LLC. See id. In
February 2014, these agreements were each assigned to and assumed by either Modesto Flower or
Henderson Flower. See id. Plaintiffs drove vehicles and worked long shifts, which are described
in detail in the Complaint. See id.
       Defendants are in the bakery business, distributing bakery goods to retail outlets,
restaurants and institutional customers throughout the United States. See id. ¶¶ 18, 26. Flowers
entered the California market in 2013 when it acquired an existing bakery with customers in
California; those customers were mainly large corporate companies. See id. ¶ 19. When
Defendants first took over the business in California, it relied on bakery delivery drivers hired and
paid through a staffing agency, ABM Industries, Inc; those drivers were treated as W-2 employees
for tax purposes. See id. ¶ 20. In 2013, Defendants transitioned most of their drivers into
“Distributor Agreements.” See id. Distributor Agreements require Delivery Drivers to pay

                                                 1
Case 2:19-cv-08094-GW-E Document 36 Filed 02/20/20 Page 3 of 8 Page ID #:613



thousands of dollars in exchange for “distribution rights” to service designated territories. See id.;
see also id. ¶ 44. The Distributor Agreements uniformly classify the Delivery Drivers as
independent contractors. See id. Defendants have employed hundreds of Delivery Drivers out of
warehouse facilities located in several Southern California locations. See id.
        Plaintiffs perform the day-to-day work of ordering, delivering, stocking, and
merchandising Defendants’ products (“Prospective Distributors,” who Defendants classify as
employees, also perform this work). See id. ¶ 27. Plaintiffs’ job requires no special license,
certificate, skill, or prior experience. See id. Under the Distributor Agreement (“DA”), Plaintiffs
were required to incorporate and maintain a majority ownership interest in the corporation and
personally guarantee compliance with all contractual terms. See id. ¶ 28. The DA prohibited
Plaintiffs from carrying products on their route that are “competitive” or “interfere” with the
distribution of Defendants’ products. See id. ¶ 29. Plaintiffs’ income largely depended on
Defendants’ chain accounts, which generate the vast majority of Defendants’ direct-store-delivery
revenue in California. See id. ¶ 30. Defendants develop and maintain the business relationships
with chain accounts, fast food outlets, and restaurants. See id. Plaintiffs regularly worked over
eight hours in a day and forty hours in a week in order to meet Defendants’ expectations. See id.
¶ 31.
        As part of Plaintiffs’ work, Plaintiffs pick up trays of Flowers baked goods from
Defendants’ warehouses. See id. ¶ 33. Plaintiffs work designated routes delivering to and stocking
shelves of customers assigned by Defendants. See id. Defendants provide Plaintiffs with
directions and schematics for how to stock its customers’ shelves. See id. Plaintiffs interact with
Defendants’ personnel at the warehouse on a daily basis. See id. Defendants require the Plaintiffs
to purchase the baked goods from Defendants to resell to Defendants’ customers, with whom
Defendants contract directly. See id. ¶ 34. Defendants unilaterally determine the amount of baked
goods to deliver and the prices charged to their customers. See id. Plaintiffs have no control over
the rates charged to Defendants’ customers. See id. Defendants require Plaintiffs to “rotate” the
baked goods stocked in stores per Defendants’ policy and schedule. See id. ¶ 35. Defendants’
personnel regularly check that Plaintiffs have complied with Defendants’ requirements; failure to
comply can result in discipline. See id. Defendants specify when baked goods must be removed
from their customers’ shelves, and Defendants “buy back” a small percentage of the removed
baked goods from the Plaintiffs. See id. ¶ 36. Defendants impose strict limits on what Plaintiffs

                                                  2
Case 2:19-cv-08094-GW-E Document 36 Filed 02/20/20 Page 4 of 8 Page ID #:614



may do with the remaining baked goods that Defendants do not buy back. See id. Plaintiffs’
remuneration depends on their ability to drive their vehicles and deliver and stock Defendants’
baked goods. See id. ¶ 37. Plaintiffs are required to perform their job in compliance with “Good
Industry Practice,” a term which Defendants have defined in the DA and other materials. See id.
¶ 38. Good Industry Practice includes, among other requirements, how to: verify, adjust, and
document a load at the warehouse, load Plaintiffs’ vehicles, pack and stack bread trays, follow
customer schematics for product placement on shelves, set up promotional displays, rotate stock
and stales, and return stales to the warehouse. See id. Plaintiffs who do not follow Defendants’
rules or instructions are subject to various types of discipline, including financial penalties and
“breach letters.” See id. ¶ 39. Defendants retain and/or exercise their right of control over
Plaintiffs through Defendants’ written rules and policies and unwritten practices. See id. ¶¶ 41-
42.
       As a result of classifying Plaintiffs as independent contractors, Defendants avoided
indemnifying Plaintiffs for employment-related expenses that Plaintiffs incurred, including the
costs of providing their leased or owned vehicles; all operation costs associated with the vehicle,
including fuel, maintenance, repair, cleaning, and licensing; liability and other insurance covering
work place injuries; cellular telephones; and miscellaneous tools, such as dollies and pallet jacks.
See id. ¶¶ 44, 53-54. Defendants also did not indemnify Plaintiffs for employment-related losses,
such as cargo loss or damage, and bodily and property damage claims, and Defendants have taken
deductions Plaintiffs their compensation to cover many of these employment-related expenses.
See id. Defendants regularly did not provide timely 30-minute off-duty meal periods to Plaintiffs
who worked more than five hours in a day, to provide a second timely 30-minute meal period to
Plaintiffs who worked more than ten hours in a day, to authorize and permit 10-minute rest periods
for every four hours or major fraction thereof to Plaintiffs who worked more than 3 ½ hours in a
day, and to separately compensate Plaintiffs for rest periods. See id. ¶¶ 45-47. Defendants
additionally failed to compensate Delivery Drivers, including Plaintiffs, for all overtime hours
worked, including all hours worked in excess of eight hours in one workday or 40 hours in any
one workweek at the rate of no less than one and one-halftimes Plaintiffs’ regular rate of pay, and
all hours worked in excess of 12 hours in one workday at a rate of no less than two times their
regular rate of pay. See id. ¶ 48. Finally, Plaintiffs believe that Defendants have not properly
maintained payroll records showing the actual hours worked and meal periods taken and missed

                                                 3
Case 2:19-cv-08094-GW-E Document 36 Filed 02/20/20 Page 5 of 8 Page ID #:615



each day by Plaintiffs. See id. ¶ 49. As a result, Defendants owe Plaintiffs unreimbursed business
expenses plus interest, repayment of unlawfully deducted wages plus interest, missed meal period
compensation plus interest, missed paid rest period compensation plus interest, overtime premium
pay and liquidated damages, statutory penalties, and attorneys’ fees and costs. See id. ¶ 51.
         Defendants now move to stay the case. See Motion to Stay (“Motion”), Docket No. 18.
Plaintiffs oppose, see Opposition to Motion to Stay (“Opp’n”), Docket No. 20, and Defendants
reply, see Reply in Support of Motion to Stay (“Reply”), Docket No. 22. Defendants submitted a
supplemental brief after the hearing on February 3, 2020. See Supplement to Motion to Stay
(“Supp.”), Docket No. 30.1
II.      Legal Standard
         “[T]he power to stay proceedings is incidental to the power inherent in every court to
control the disposition of the causes on its docket with economy of time and effort for itself, for
counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “A trial court may . . .
enter a stay of an action before it, pending resolution of independent proceedings which bear upon
the case.” Leyva v. Certified Grocers of California, Ltd., 593 F.2d 857, 863 (9th Cir. 1979). The
decision whether to stay an action is committed to the “sound discretion” of the district court
weighing “the competing interests which will be affected by the granting or refusal to grant a stay
. . . .” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). “Among these competing interests
are the possible damage which may result from the granting of a stay, the hardship or inequity
which a party may suffer in being required to go forward, and the orderly course of justice
measured in terms of the simplifying or complicating of issues, proof, and questions of law which
could be expected to result from a stay.” Id. “The proponent of a stay bears the burden of
establishing its need.” Clinton v. Jones, 520 U.S. 681, 708 (1997).
III.     Discussion
         Plaintiffs’ case turns on whether they were properly characterized as independent
contractors by Defendants. Until recently, the test applied by California courts to make this
determination came from S.G. Borello & Sons, Inc. v. Department of Industrial Relations, 48 Cal.

1
  Defendants request that the Court judicially notice a group of exhibits. See Request for Judicial Notice (“RJN”),
Docket No. 21; Request for Judicial Notice in Support of Supplement (“Supp. RJN”), Docket No. 31. The Court
considers the documents appropriate for judicial notice. See, e.g., Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th
Cir. 2012) (“We may take judicial notice of undisputed matters of public record.”); Brown v. Valoff, 422 F.3d 926,
931-933, n.9 (9th Cir. 2005). Plaintiffs do not dispute the authenticity of the documents. Therefore, the Court takes
judicial notice of them.

                                                          4
Case 2:19-cv-08094-GW-E Document 36 Filed 02/20/20 Page 6 of 8 Page ID #:616



3d 341 (1989). Under Borello, the “principal test of an employment relationship is whether the
person to whom service is rendered has the right to control the manner and means of accomplishing
the result desired.” Id. at 350. Borello also lays out “secondary” indicia for courts to consider,
including:
        (a) whether the one performing services is engaged in a distinct occupation or
            business;
        (b) the kind of occupation, with reference to whether, in the locality, the work is
            usually done under the direction of the principal or by a specialist without
            supervision;
        (c) the skill required in the particular occupation;
        (d) whether the principal or the worker supplies the instrumentalities, tools, and the
            place of work for the person doing the work;
        (e) the length of time for which the services are to be performed;
        (f) the method of payment, whether by the time or by the job;
        (g) whether or not the work is part of the regular business of the principal; and
        (h) whether or not the parties believe they are creating the relationship of employer-
            employee.
Id. at 351.
        On April 30, 2018, the California Supreme Court laid out a new test for determining
whether an individual is properly classified as an employee or a contractor. See Dynamex
Operations W. v. Superior Court, 4 Cal. 5th 903 (2018). The new test, known as the ABC test,
requires the hiring entity to establish each of the following factors:
        (A) that the worker is free from the control and direction of the hiring entity in
            connection with the performance of the work, both under the contract for the
            performance of the work and in fact; and
        (B) that the worker performs work that is outside the usual course of the hiring
            entity’s business; and
        (C) that the worker is customarily engaged in an independently established trade,
            occupation, or business of the same nature as the work performed.
Id. at 957. The Ninth Circuit has noted that the ABC test may make it more difficult for employers
to classify workers as independent contractors in some circumstances. See California Trucking
Ass’n v. Su, 903 F.3d 953, 964 (9th Cir. 2018).
        Defendants move for a stay based on two questions the case presents: (1) whether the ABC
test applies retroactively, and (2) whether the Federal Aviation and Administration Authorization
Act (“FAAAA”) preempts application of the ABC test. If the FAAAA preempts the ABC test,
then the Borello test applies to all of Plaintiffs’ claims. If the ABC test is not preempted and
applies retroactively, then the ABC test applies to all of Plaintiffs’ claims. And if the ABC test is


                                                  5
Case 2:19-cv-08094-GW-E Document 36 Filed 02/20/20 Page 7 of 8 Page ID #:617



not preempted but does not apply retroactively, then the Borello test applies to Plaintiffs’ claims
before April 30, 2018 and the ABC test applies to claims after April 30, 2018.
       Cases are pending in the California Supreme Court and the Ninth Circuit that will answer
both questions. When faced with the question of retroactivity, the Ninth Circuit originally held
that the ABC test was retroactive. See Vazquez v. Jan-Pro Franchising Int’l, Inc., 923 F.3d 575
(9th Cir. 2019). However, the Ninth Circuit withdrew the opinion soon after and certified the
question to the California Supreme Court. See Vazquez v. Jan-Pro Franchising Int’l, Inc., 939
F.3d 1045, 1049 (9th Cir. 2019). The California Supreme Court has decided to rule on the
question. See Notice of Supplemental Authority, Docket No. 19, Ex. 1. Several district courts
have granted stays in similar cases pending a decision in Vazquez. See, e.g., Bruers v. Flowers
Foods, Inc., No. 8:18-CV-01442-JLS-ADS, 2019 WL 5867434, at *6 (C.D. Cal. Aug. 7, 2019);
Henry v. Cent. Freight Lines, Inc., No. 2:16-CV-00280-JAM-EFB, 2019 WL 5960140, at *1 (E.D.
Cal. Nov. 13, 2019).
       Regarding FAAAA preemption, district courts that have considered the question are split.
Compare Valadez v. CSX Intermodal Terminals, Inc., No. 15-cv-05433-EDL, 2019 WL 1975460,
at *6-8 (N.D. Cal. Mar. 15, 2019); Alvarez v. XPO Logistics Cartage LLC, No. 18-cv-03736 SJO
(E), 2018 WL 6271965, at *4-5 (C.D. Cal. Nov. 15, 2018); with Henry v. Cent. Freight Lines, Inc.,
No. 2:16-cv-00280-JAM-EFB, 2019 WL 2465330, at *7 (E.D. Cal. June 13, 2019); W. States
Trucking Ass’n v. Schoorl, No. 2:18-cv-01989-MCE-KJN, 2019 WL 1426304, *10 (E.D. Cal. Mar.
29, 2019). Importantly, a district court recently enjoined the State of California from enforcing
Assembly Bill 5 (“AB-5”), the legislative codification of the Dynamex decision. See California
Trucking Association v. Becerra, No. 3:18-cv-02458-BEN-BLM, 2020 WL 248993 (S.D. Cal. Jan.
16, 2020); see also Id. 2020 WL 620287 (S.D. Cal. Feb. 10, 2020). The court in California
Trucking found that AB-5 and the ABC test are likely preempted by the FAAAA. Id. at *10. The
Ninth Circuit is now hearing an appeal in California Trucking on an expedited briefing schedule.
See Ex. A, Supp. RJN.
       Given the highly unsettled state of the law regarding the test for an employment
relationship, the Court is inclined to agree with Defendants that a stay is appropriate. Plaintiffs
have indicated that they plan to submit a summary judgment motion on Defendants’ independent
contractor defense. See Opp’n at 8. Proceeding with discovery and then subsequent motions
before the courts have clarified retroactivity and preemption could lead to inefficiencies and

                                                6
Case 2:19-cv-08094-GW-E Document 36 Filed 02/20/20 Page 8 of 8 Page ID #:618



wasted resources for both the parties and the Court. While the tests overlap in various ways, they
also contain significant differences, and the Borello test includes a number of questions not present
in the ABC test. Thus, discovery will differ depending on which test applies (or whether both
apply). Plaintiffs have not identified any prejudice that they will suffer if the stay is issued, but
the absence of a stay could result in a waste of the parties’ resources. The stay will be of limited
duration, as both cases are proceeding in their respective courts, and it will promote the orderly
course of justice by simplifying the relevant issues, proof required, and questions of law.
Therefore, rather than requiring the parties to conduct discovery covering both tests when the
pending court cases could result in one test or the other applying across the board, the Court is
inclined to grant the stay.
IV.    Conclusion
       For the foregoing reasons, the Court would GRANT the Motion for a Stay.




                                                 7
